Citation Nr: 0107611	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991 & Supp. 2000).

3.  Entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.  He died in April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to service connection for the cause of the veteran's death, 
and DIC pursuant to the criteria of 38 U.S.C.A. §§ 1151, 
1318.

During the course of this appeal, the appellant requested 
that this matter be transferred to the Boise RO.  As such, 
the Boise RO has assumed jurisdiction of the appellant's 
claims for VA benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that while the appellant specified that she 
did not want a hearing before the Board on her substantive 
appeal submitted in February 2000, she did request, through 
her representative, a hearing at the local level in November 
1998.  Additionally, associated with the claims file in 
January 2000 is a copy of a March 1999 statement from the 
representative referencing "appeal/hearing request" and 
"Form 9" not included.

It is clear from the record that the appellant wished to 
present oral testimony before a Hearing Officer at the RO 
prior to a transfer of the claims file to the Board for 
appellate review.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas.


Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the appellant for a personal 
hearing before a Hearing Officer.  A copy 
of the notice to the appellant of the 
scheduling of the hearing should be placed 
in the claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), 01-13 (February 5, 2001) as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to DIC 
benefits pursuant to the provisions of 
38 U.S.C.A. §§ 1151, 1318. 

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


